Exhibit 10.7

CUMULUS MEDIA INC.

2011 EQUITY INCENTIVE PLAN

1. Purpose. The purpose of this Cumulus Media Inc. 2011 Equity Incentive Plan is
to attract and retain non-employee Directors, consultants, officers and other
employees of Cumulus Media Inc., a Delaware corporation, and its Subsidiaries
and to provide to such persons incentives and rewards for performance.

2. Definitions. As used in this Plan,

(a) “Appreciation Right” means a right granted pursuant to Section 5 or
Section 9 of this Plan, and will include both Free-Standing Appreciation Rights
and Tandem Appreciation Rights.

(b) “Base Price” means the price to be used as the basis for determining the
Spread upon the exercise of a Free-Standing Appreciation Right or a Tandem
Appreciation Right.

(c) “Board” means the Board of Directors of the Company.

(d) “Committee” means a committee of the Board designated by the Board to
administer this Plan pursuant to Section 11 of this Plan consisting solely of
not less than two Non-Employee Directors.

(e) “Change in Control” has the meaning set forth in Section 13 of this Plan.

(f) “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

(g) “Common Stock” means the Class A Common Stock of the Company, $0.01 par
value per share, or any security into which such Class A Common Stock may be
changed by reason of any transaction or event of the type referred to in
Section 12 of this Plan.

(h) “Company” means Cumulus Media Inc., a Delaware corporation.

(i) “Covered Employee” means a Participant who is, or is determined by the
Committee to be likely to become, a “covered employee” within the meaning of
Section 162(m) of the Code (or any successor provision).

(j) “Date of Grant” means the date specified by the Committee on which a grant
of Option Rights, Appreciation Rights, Performance Shares, Performance Units or
other awards contemplated by Section 10 of this Plan, or a grant or sale of
Restricted Stock, Restricted Stock Units, or other awards contemplated by
Section 10 of this Plan will become effective (which date will not be earlier
than the date on which the Committee takes action with respect thereto).

(k) “Detrimental Activity” means:

(i) Engaging in any activity as an employee, principal, agent, or consultant for
another entity that competes, directly or indirectly, with the Company in any
actual, researched, or prospective product, service, system, or business
activity for which the Participant has had any direct or indirect responsibility
during the last two years of his or her employment with, or having acted as a
consultant to, the Company or a Subsidiary (or such other period specified in an
Evidence of Award), in any territory in which the Company or a Subsidiary
manufactures, sells, markets, services, or utilizes such product, service, or
system, or engages in such business activity (or any portion of such territory
or such other territory specified in the Evidence of Award).

(ii) Soliciting any employee of the Company or a Subsidiary to terminate his or
her employment with the Company or a Subsidiary.

(iii) The disclosure to anyone outside the Company or a Subsidiary, or the use
in other than the Company’s or a Subsidiary’s business, without prior written
authorization from the Company, of any confidential, proprietary or trade secret
information or material relating to the business of the Company or its
Subsidiaries, acquired by the Participant during his or her employment with the

 

1



--------------------------------------------------------------------------------

Company or its Subsidiaries or while acting as a director of or consultant for
the Company or its Subsidiaries.

(iv) The failure or refusal to disclose promptly and to assign to the Company
upon request all right, title and interest in any invention or idea, patentable
or not, made or conceived by the Participant during employment by, or while
consulting with, the Company or any Subsidiary, relating in any manner to the
actual or anticipated business, research or development work of the Company or
any Subsidiary or the failure or refusal to do anything reasonably necessary to
enable the Company or any Subsidiary to secure a patent where appropriate in the
United States and in other countries.

(v) Activity that results in Termination for Cause. For the purposes of this
Section, “Termination for Cause” will mean a termination:

(A) due to the Participant’s willful and continuous gross neglect of his or her
duties for which he or she is employed; or

(B) due to an act of dishonesty on the part of the Participant resulting or
intended to result, directly or indirectly, in his or her gain for personal
enrichment at the expense of the Company or a Subsidiary.

(vi) Any other conduct or act determined to be injurious, detrimental or
prejudicial to any significant interest of the Company or any Subsidiary unless
the Participant acted in good faith and in a manner he or she reasonably
believed to be in or not opposed to the best interests of the Company.

(l) “Director” means a member of the Board.

(m) “Effective Date” means the date this Plan is approved by the stockholders of
the Company.

(n) “Evidence of Award” means an agreement, certificate, resolution or other
type or form of writing or other evidence approved by the Committee that sets
forth the terms and conditions of the awards granted under the Plan. An Evidence
of Award may be in an electronic medium, may be limited to notation on the books
and records of the Company and, unless otherwise determined by the Committee,
need not be signed by a representative of the Company or a Participant.

(o) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations thereunder, as such law, rules and regulations may be
amended from time to time.

(p) “Existing Plans” means the Company’s 2008 Equity Incentive Plan, Amended and
Restated 2004 Equity Incentive Plan, 2002 Stock Incentive Plan, 2000 Stock
Incentive Plan, 1999 Executive Stock Incentive Plan, 1999 Stock Incentive Plan
and 1998 Stock Incentive Plan.

(q) “Free-Standing Appreciation Right” means an Appreciation Right granted
pursuant to Section 5 or Section 9 of this Plan that is not granted in tandem
with an Option Right.

(r) “Incentive Stock Options” means Option Rights that are intended to qualify
as “incentive stock options” under Section 422 of the Code or any successor
provision.

(s) “Management Objectives” means the measurable performance objective or
objectives established pursuant to this Plan for Participants who have received
grants of Performance Shares or Performance Units or, when so determined by the
Committee, Option Rights, Appreciation Rights, Restricted Stock, Restricted
Stock Units, dividend credits or other awards pursuant to this Plan. Management
Objectives may be described in terms of Company-wide objectives or objectives
that are related to the performance of the individual Participant or of the
Subsidiary, division, department, region, function or other organizational unit
within the Company or Subsidiary in which the Participant is employed. The
Management Objectives may be made relative to the performance of other companies
or subsidiaries, divisions, departments, regions, functions or other
organizational units within such other companies, and may be made relative to an
index or one or more of the performance criteria themselves.

 

2



--------------------------------------------------------------------------------

The Committee may grant awards subject to Management Objectives that are either
Qualified Performance-Based Awards or are not Qualified Performance-Based
Awards. The Management Objectives applicable to any Qualified Performance-Based
Award to a Covered Employee will be based on one or more, or a combination, of
the following metrics:

(i) Profits (e.g., operating income, EBIT, EBT, net income, “station operating
income,” earnings per share, residual or economic earnings, economic profit —
these profitability metrics could be measured or subject to GAAP definition);

(ii) Cash Flow (e.g., EBITDA, free cash flow, “broadcast cash flow,” free cash
flow with or without specific capital expenditure target or range, including or
excluding divestments and/or acquisitions, total cash flow, cash flow in excess
of cost of capital or residual cash flow or cash flow return on investment);

(iii) Returns (e.g., Profits or Cash Flow returns on: assets, invested capital,
net capital employed, and equity);

(iv) Working Capital (e.g., working capital divided by sales, days’ sales
outstanding, days’ sales inventory, and days’ sales in payables);

(v) Profit Margins (e.g., Profits divided by revenues, gross margins and
material margins divided by revenues, and material margin divided by sales
pounds);

(vi) Liquidity Measures (e.g., debt-to-capital, debt-to-EBITDA, total debt
ratio);

(vii) Sales Growth, Gross Margin Growth, Cost Initiative and Stock Price Metrics
(e.g., revenues, revenue growth, revenue growth outside the United States, gross
margin and gross margin growth, material margin and material margin growth,
stock price appreciation, total return to shareholders, sales and administrative
costs divided by sales, and sales and administrative costs divided by
profits); and

(viii) Strategic Initiative Key Deliverable Metrics consisting of one or more of
the following: product development, strategic partnering, research and
development, vitality index, market penetration, geographic business expansion
goals, cost targets, customer satisfaction, employee satisfaction, management of
employment practices and employee benefits, supervision of litigation and
information technology, and goals relating to acquisitions or divestitures of
subsidiaries, affiliates and joint ventures.

If the Committee determines that a change in the business, operations, corporate
structure or capital structure of the Company, or the manner in which it
conducts its business, or other events or circumstances render the Management
Objectives unsuitable, the Committee may in its discretion modify such
Management Objectives or the related minimum acceptable level of achievement, in
whole or in part, as the Committee deems appropriate and equitable, except in
the case of a Qualified Performance-Based Award (other than in connection with a
Change in Control) where such action would result in the loss of the otherwise
available exemption of the award under Section 162(m) of the Code. In such case,
the Committee will not make any modification of the Management Objectives or
minimum acceptable level of achievement with respect to such Covered Employee.

(t) “Market Value per Share” means, as of any particular date, the closing price
of a share of Common Stock as reported for that date on the NASDAQ Stock Market
or, if the Common Stock is not then listed on the NASDAQ Stock Market, on any
other national securities exchange on which the Common Stock is listed, or if
there are no sales on such date, on the next preceding trading day during which
a sale occurred. If there is no regular public trading market for the Common
Stock, then the Market Value per Share shall be the fair market value as
determined in good faith by the Committee. The Committee is authorized to adopt
another fair market value pricing method provided such method is stated in the
Evidence of Award and is in compliance with the fair market value pricing rules
set forth in Section 409A of the Code.

 

3



--------------------------------------------------------------------------------

(u) “Non-Employee Director” means a person who is a “Non-Employee Director” of
the Company within the meaning of Rule 16b-3 promulgated under the Exchange Act
and an “outside director” within the meaning of Section 162(m) of the Code and
the regulations promulgated thereunder by the U.S. Department of the Treasury.

(v) “Optionee” means the optionee named in an Evidence of Award evidencing an
outstanding Option Right.

(w) “Option Price” means the purchase price payable on exercise of an Option
Right.

(x) “Option Right” means the right to purchase shares of Common Stock upon
exercise of an option granted pursuant to Section 4 or Section 9 of this Plan.

(y) “Participant” means a person who is selected by the Committee to receive
benefits under this Plan and who is at the time a consultant, an officer, or
other employee of the Company or any Subsidiary or who has agreed to commence
serving in any of such capacities within 90 days of the Date of Grant, and will
also include each non-employee Director who receives an award under this Plan.
The term “Participant” will also include any person who provides services to the
Company or a Subsidiary that are equivalent to those typically provided by an
employee.

(z) “Performance Period” means, in respect of a Performance Share or Performance
Unit, a period of time established pursuant to Section 8 of this Plan within
which the Management Objectives relating to such Performance Share or
Performance Unit are to be achieved.

(aa) “Performance Share” means a bookkeeping entry that records the equivalent
of one share of Common Stock awarded pursuant to Section 8 of this Plan.

(bb) “Performance Unit” means a bookkeeping entry awarded pursuant to Section 8
of this Plan that records a unit equivalent to $1.00 or such other value as is
determined by the Committee.

(cc) “Plan” means this Cumulus Media Inc. 2011 Equity Incentive Plan, as may be
amended from time to time.

(dd) “Qualified Performance-Based Award” means any award of Performance Shares,
Performance Units, Restricted Stock, Restricted Stock Units or other awards
contemplated under Section 10 of this Plan, or portion of such award, to a
Covered Employee that is intended to satisfy the requirements for “qualified
performance-based compensation” under Section 162(m) of the Code.

(ee) “Restricted Stock” means shares of Common Stock granted or sold pursuant to
Section 6 or Section 9 of this Plan as to which neither the substantial risk of
forfeiture nor the prohibition on transfers has expired.

(ff) “Restriction Period” means the period of time during which Restricted Stock
Units are subject to restrictions, as provided in Section 7 or Section 9 of this
Plan.

(gg) “Restricted Stock Unit” means an award made pursuant to Section 7 or
Section 9 of this Plan of the right to receive shares of Common Stock or cash at
the end of a specified period.

(hh) “Spread” means the excess of the Market Value per Share on the date when an
Appreciation Right is exercised, or on the date when Option Rights are
surrendered in payment of the Option Price of other Option Rights, over the
Option Price or Base Price provided for in the related Option Right or
Free-Standing Appreciation Right, respectively.

(ii) “Subsidiary” means a corporation, company or other entity (i) more than
50 percent of whose outstanding shares or securities (representing the right to
vote for the election of directors or other managing authority) are, or
(ii) which does not have outstanding shares or securities (as may be the case in
a partnership, joint venture, limited liability company, or unincorporated
association), but more than 50 percent of whose ownership interest representing
the right generally to make decisions for such other entity is, now or
hereafter, owned or controlled, directly or indirectly, by the Company;
provided, however, that for purposes of determining whether any person may be a
Participant for purposes of any

 

4



--------------------------------------------------------------------------------

grant of Incentive Stock Options, “Subsidiary” means any corporation in which at
the time the Company owns or controls, directly or indirectly, more than
50 percent of the total combined voting power represented by all classes of
stock issued by such corporation.

(jj) “Tandem Appreciation Right” means an Appreciation Right granted pursuant to
Section 5 or Section 9 of this Plan that is granted in tandem with an Option
Right.

3. Shares Available Under the Plan.

(a) Maximum Shares Available Under Plan.

(i) Subject to adjustment as provided in Section 12 of this Plan, the number of
shares of Common Stock that may be issued or transferred (A) upon the exercise
of Option Rights or Appreciation Rights, (B) as Restricted Stock and released
from substantial risks of forfeiture thereof, (C) in payment of Restricted Stock
Units, (D) in payment of Performance Shares or Performance Units that have been
earned, (E) as awards to non-employee Directors, (F) as awards contemplated by
Section 10 of this Plan, or (G) in payment of dividend equivalents paid with
respect to awards made under the Plan will not exceed in the aggregate
35,000,000. Such shares may be shares of original issuance or treasury shares or
a combination of the foregoing.

(ii) Shares of Common Stock covered by an award granted under this Plan will not
be counted as used unless and until they are actually issued and delivered to a
Participant and, therefore, the total number of shares available under this Plan
as of a given date will not be reduced by any shares relating to prior awards
that have expired or have been forfeited or cancelled. Upon payment in cash of
the benefit provided by any award granted under the Plan, any shares of Common
Stock that were covered by that award will again be available for issue or
transfer hereunder. Notwithstanding anything to the contrary contained herein:
(A) if shares of Common Stock are tendered or otherwise used in payment of the
Option Price of an Option Right, the total number of shares covered by the
Option Right being exercised will reduce the aggregate plan limit described
above; (B) shares of Common Stock withheld by the Company to satisfy the tax
withholding obligation will reduce the aggregate plan limit described above; and
(C) the number of shares of Common Stock covered by an Appreciation Right, to
the extent that it is exercised and settled in shares of Common Stock, and
whether or not all shares of Common Stock covered by the Appreciation Right are
actually issued to the Participant upon exercise of the Appreciation Right, will
be considered issued or transferred pursuant to this Plan. In the event that the
Company repurchases shares with Option Right proceeds, those shares will not be
added to the aggregate plan limit described above. If, under this Plan, a
Participant has elected to give up the right to receive compensation otherwise
payable in cash in exchange for shares of Common Stock based on fair market
value, such shares of Common Stock will not count against the aggregate plan
share limit described above or any of the share limits described below.

(b) Life of Plan Limits. Notwithstanding anything in this Section 3, or
elsewhere in this Plan, to the contrary and subject to adjustment as provided in
Section 12 of this Plan,

(i) the aggregate number of shares of Common Stock actually issued or
transferred by the Company upon the exercise of Incentive Stock Options will not
exceed the 17,500,000 shares of Common Stock.

(ii) the number of shares issued as Restricted Stock, Restricted Stock Units,
Performance Shares and Performance Units and other awards under Section 10 of
this Plan (after taking into account any forfeitures and cancellations) will not
during the life of the Plan in the aggregate exceed 12,000,000 shares of Common
Stock.

(c) Individual Participant Limits; Other Limits. Notwithstanding anything in
this Section 3, or elsewhere in this Plan to the contrary, and subject to
adjustment as provided in Section 12 of this Plan:

(i) No Participant will be granted Option Rights or Appreciation Rights, in the
aggregate, for more than 11,500,000 shares of Common Stock during any calendar
year.

 

5



--------------------------------------------------------------------------------

(ii) No Participant will be granted Qualified Performance-Based Awards of
Restricted Stock, Restricted Stock Units, Performance Shares or other awards
under Section 10 of this Plan, in the aggregate, for more than 3,000,000 shares
of Common Stock during any calendar year.

(iii) Notwithstanding any other provision of this Plan to the contrary, in no
event will any Participant in any calendar year receive a Qualified Performance
Based Award of Performance Units having an aggregate maximum value as of their
respective Date of Grants in excess of $5,000,000.

(d) Notwithstanding anything in this Plan to the contrary, up to 10% of the
maximum number of shares of Common Stock that may be issued or transferred under
this Plan as provided for in Section 3(a) of this Plan, as may be adjusted under
Section 12 of this Plan, may be used for (i) awards granted under Sections 6
through 8 and Section 10 of this Plan that do not comply with the three-year or
one-year vesting requirements set forth in such Sections of this Plan plus
(ii) awards granted to non-employee Directors under Section 9 of this Plan.

4. Option Rights. The Committee may, from time to time and upon such terms and
conditions as it may determine, authorize the granting to Participants of Option
Rights. Each such grant may utilize any or all of the authorizations, and will
be subject to all of the requirements, contained in the following provisions:

(a) Each grant will specify the number of shares of Common Stock to which it
pertains subject to the limitations set forth in Section 3 of this Plan.

(b) Each grant will specify an Option Price per share, which may not be less
than the Market Value per Share on the Date of Grant.

(c) Each grant will specify whether the Option Price will be payable (i) in cash
or by check acceptable to the Company or by wire transfer of immediately
available funds, (ii) by the actual or constructive transfer to the Company of
shares of Common Stock owned by the Optionee (or other consideration authorized
pursuant to Section 4(d) of this Plan) having a value at the time of exercise
equal to the total Option Price, (iii) by a combination of such methods of
payment, or (iv) by such other methods as may be approved by the Committee.

(d) To the extent permitted by law, any grant may provide for deferred payment
of the Option Price from the proceeds of sale through a bank or broker on a date
satisfactory to the Company of some or all of the shares to which such exercise
relates.

(e) Successive grants may be made to the same Participant whether or not any
Option Rights previously granted to such Participant remain unexercised.

(f) Each grant will specify the period or periods of continuous service by the
Optionee with the Company or any Subsidiary that is necessary before the Option
Rights or installments thereof will become exercisable; provided, however, that
Option Rights may not become exercisable by the passage of time sooner than
one-third per year over three years. A grant of Option Rights may provide for
the earlier exercise of such Option Rights in the event of the retirement, death
or disability of a Participant, or in the event of a Change in Control.

(g) Any grant of Option Rights may specify Management Objectives that must be
achieved as a condition to the exercise of such rights; provided, however, that
Option Rights that become exercisable upon the achievement of Management
Objectives may not become exercisable sooner than one-year from the Date of
Grant.

(h) Option Rights granted under this Plan may be (i) options, including, without
limitation, Incentive Stock Options, that are intended to qualify under
particular provisions of the Code, (ii) options that are not intended so to
qualify, or (iii) combinations of the foregoing. Incentive Stock Options may
only be granted to Participants who meet the definition of “employees” under
Section 3401(c) of the Code.

(i) Option Rights granted under this Plan shall not provide for any dividends or
dividend equivalents thereon.

 

6



--------------------------------------------------------------------------------

(j) The exercise of an Option Right will result in the cancellation on a share-
for-share basis of any Tandem Appreciation Right authorized under Section 5 of
this Plan.

(k) No Option Right will be exercisable more than 10 years from the Date of
Grant.

(l) Each grant of Option Rights will be evidenced by an Evidence of Award. Each
Evidence of Award will be subject to this Plan and will contain such terms and
provisions, consistent with this Plan, as the Committee may approve.

5. Appreciation Rights.

(a) The Committee may, from time to time and upon such terms and conditions as
it may determine, authorize the granting (i) to any Optionee, of Tandem
Appreciation Rights in respect of Option Rights granted hereunder, and (ii) to
any Participant, of Free-Standing Appreciation Rights. A Tandem Appreciation
Right will be a right of the Optionee, exercisable by surrender of the related
Option Right, to receive from the Company an amount determined by the Committee,
which will be expressed as a percentage of the Spread (not exceeding
100 percent) at the time of exercise. Tandem Appreciation Rights may be granted
at any time prior to the exercise or termination of the related Option Rights;
provided, however, that a Tandem Appreciation Right awarded in relation to an
Incentive Stock Option must be granted concurrently with such Incentive Stock
Option. A Free-Standing Appreciation Right will be a right of the Participant to
receive from the Company an amount determined by the Committee, which will be
expressed as a percentage of the Spread (not exceeding 100 percent) at the time
of exercise.

(b) Each grant of Appreciation Rights may utilize any or all of the
authorizations contained in the following provisions:

(i) Each grant will specify that the amount payable on exercise of an
Appreciation Right will be paid by the Company in cash, shares of Common Stock
or in any combination thereof.

(ii) Any grant may specify that the amount payable on exercise of an
Appreciation Right may not exceed a maximum specified by the Committee at the
Date of Grant.

(iii) Any grant may specify waiting periods before exercise and permissible
exercise dates or periods; provided, however, that Appreciation Rights may not
become exercisable by the passage of time sooner than one-third per year over
three years.

(iv) Each grant may specify the period or periods of continuous service by the
Participant with the Company or any Subsidiary that is necessary before the
Appreciation Rights or installments thereof will become exercisable. A grant of
Appreciation Rights may provide for the earlier exercise of such Appreciation
Rights in the event of the retirement, death or disability of a Participant, or
in the event of a Change in Control.

(v) Appreciation Rights granted under this Plan shall not provide for any
dividends or dividend equivalents thereon.

(vi) Any grant of Appreciation Rights may specify Management Objectives that
must be achieved as a condition of the exercise of such Appreciation Rights;
provided, however, that Appreciation Rights that become exercisable upon the
achievement of Management Objectives may not become exercisable sooner than one
year from the Date of Grant.

(vii) Each grant of Appreciation Rights will be evidenced by an Evidence of
Award, which Evidence of Award will describe such Appreciation Rights, identify
the related Option Rights (if applicable), and contain such other terms and
provisions, consistent with this Plan, as the Committee may approve.

(c) Any grant of Tandem Appreciation Rights will provide that such Tandem
Appreciation Rights may be exercised only at a time when the related Option
Right is also exercisable and at a time when the Spread is positive, and by
surrender of the related Option Right for cancellation. Successive grants of

 

7



--------------------------------------------------------------------------------

Tandem Appreciation Rights may be made to the same Participant regardless of
whether any Tandem Appreciation Rights previously granted to the Participant
remain unexercised.

(d) Regarding Free-Standing Appreciation Rights only:

(i) Each grant will specify in respect of each Free-Standing Appreciation Right
a Base Price, which may not be less than the Market Value per Share on the Date
of Grant;

(ii) Successive grants may be made to the same Participant regardless of whether
any Free-Standing Appreciation Rights previously granted to the Participant
remain unexercised; and

(iii) No Free-Standing Appreciation Right granted under this Plan may be
exercised more than 10 years from the Date of Grant.

6. Restricted Stock. The Committee may, from time to time and upon such terms
and conditions as it may determine, authorize the grant or sale of Restricted
Stock to Participants. Each such grant or sale may utilize any or all of the
authorizations, and will be subject to all of the requirements, contained in the
following provisions:

(a) Each such grant or sale will constitute an immediate transfer of the
ownership of shares of Common Stock to the Participant in consideration of the
performance of services, entitling such Participant to voting, dividend and
other ownership rights, but subject to the substantial risk of forfeiture and
restrictions on transfer hereinafter referred to.

(b) Each such grant or sale may be made without additional consideration or in
consideration of a payment by such Participant that is less than the Market
Value per Share at the Date of Grant.

(c) Each such grant or sale will provide that the Restricted Stock covered by
such grant or sale that vests upon the passage of time will be subject to a
“substantial risk of forfeiture” within the meaning of Section 83 of the Code
for a period to be determined by the Committee at the Date of Grant or upon
achievement of Management Objectives referred to in subparagraph (e) below. If
the elimination of restrictions is based only on the passage of time rather than
the achievement of Management Objectives, the period of time will be no shorter
than three years, except that the restrictions may be removed ratably during the
three-year period, on at least an annual basis, as determined by the Committee.

(d) Each such grant or sale will provide that during or after the period for
which such substantial risk of forfeiture is to continue, the transferability of
the Restricted Stock will be prohibited or restricted in the manner and to the
extent prescribed by the Committee at the Date of Grant (which restrictions may
include, without limitation, rights of repurchase or first refusal in the
Company or provisions subjecting the Restricted Stock to a continuing
substantial risk of forfeiture in the hands of any transferee).

(e) Any grant of Restricted Stock may specify Management Objectives that, if
achieved, will result in termination or early termination of the restrictions
applicable to such Restricted Stock; provided, however, that, notwithstanding
subparagraph (c) above, restrictions relating to Restricted Stock that vests
upon the achievement of Management Objectives may not terminate sooner than one
year from the Date of Grant. Each grant may specify in respect of such
Management Objectives a minimum acceptable level of achievement and may set
forth a formula for determining the number of shares of Restricted Stock on
which restrictions will terminate if performance is at or above the minimum or
threshold level or levels, or is at or above the target level or levels, but
falls short of maximum achievement of the specified Management Objectives. The
grant of a Qualified Performance-Based Award of Restricted Stock will specify
that, before the termination or early termination of restrictions applicable to
such Restricted Stock, the Committee must determine that the Management
Objectives have been satisfied.

(f) Notwithstanding anything to the contrary contained in this Plan, any grant
or sale of Restricted Stock may provide for the earlier termination of
restrictions on such Restricted Stock in the event of the retirement, death or
disability of a Participant, or in the event of a Change in Control.

(g) Any such grant or sale of Restricted Stock may require that any or all
dividends or other distributions paid thereon during the period of such
restrictions be automatically deferred and reinvested

 

8



--------------------------------------------------------------------------------

in additional shares of Restricted Stock, which may be subject to the same
restrictions as the underlying award; provided, however, that dividends or other
distributions on Restricted Stock with restrictions that lapse as a result of
the achievement of Management Objectives will be deferred until and paid
contingent upon the achievement of the applicable Management Objectives.

(h) Each grant or sale of Restricted Stock will be evidenced by an Evidence of
Award and will contain such terms and provisions, consistent with this Plan, as
the Committee may approve. Unless otherwise directed by the Committee, (i) all
certificates representing shares of Restricted Stock will be held in custody by
the Company until all restrictions thereon will have lapsed, together with a
stock power or powers executed by the Participant in whose name such
certificates are registered, endorsed in blank and covering such shares, or
(ii) all shares of Restricted Stock will be held at the Company’s transfer agent
in book entry form with appropriate restrictions relating to the transfer of
such shares of Restricted Stock.

7. Restricted Stock Units. The Committee may, from time to time and upon such
terms and conditions as it may determine, authorize the granting or sale of
Restricted Stock Units to Participants. Each such grant or sale may utilize any
or all of the authorizations, and will be subject to all of the requirements,
contained in the following provisions:

(a) Each such grant or sale will constitute the agreement by the Company to
deliver shares of Common Stock or cash to the Participant in the future in
consideration of the performance of services, but subject to the fulfillment of
such conditions (which may include the achievement of Management Objectives)
during the Restriction Period as the Committee may specify. If a grant of
Restricted Stock Units specifies that the Restriction Period will terminate only
upon the achievement of Management Objectives or that the Restricted Stock Units
will be earned based on the achievement of Management Objectives, then,
notwithstanding anything to the contrary contained in subparagraph (c) below,
the applicable Restriction Period may not be a period of less than one year from
the Date of Grant. Each grant may specify in respect of such Management
Objectives a minimum acceptable level of achievement and may set forth a formula
for determining the number of Restricted Stock Units on which restrictions will
terminate if performance is at or above the minimum or threshold level or
levels, or is at or above the target level or levels, but falls short of maximum
achievement of the specified Management Objectives. The grant of Qualified
Performance-Based Awards of Restricted Stock Units will specify that, before the
termination or early termination of restrictions applicable to such Restricted
Stock Units or the earning of such Restricted Stock Units, the Committee must
determine that the Management Objectives have been satisfied.

(b) Each such grant or sale may be made without additional consideration or in
consideration of a payment by such Participant that is less than the Market
Value per Share at the Date of Grant.

(c) If the Restriction Period lapses only by the passage of time rather than the
achievement of Management Objectives as provided in subparagraph (a) above, each
such grant or sale will be subject to a Restriction Period of not less than
three years, except that a grant or sale may provide that the Restriction Period
will expire ratably during the three-year period, on at least an annual basis,
as determined by the Committee.

(d) Notwithstanding anything to the contrary contained in this Plan, any grant
or sale of Restricted Stock Units may provide for the earlier lapse or other
modification of the Restriction Period in the event of the retirement, death or
disability of a Participant, or in the event of a Change in Control.

(e) During the Restriction Period, the Participant will have no right to
transfer any rights under his or her award and will have no rights of ownership
in the shares of Common Stock deliverable upon payment of the Restricted Stock
Units and will have no right to vote them, but the Committee may, at the Date of
Grant, authorize the payment of dividend equivalents on such Restricted Stock
Units on either a current or deferred or contingent basis, either in cash or in
additional shares of Common Stock; provided, however, that dividends or other
distributions on shares of Common Stock underlying Restricted Stock

 

9



--------------------------------------------------------------------------------

Units with restrictions that lapse as a result of the achievement of Management
Objectives will be deferred until and paid contingent upon the achievement of
the applicable Management Objectives.

(f) Each grant or sale will specify the time and manner of payment of the
Restricted Stock Units that have been earned. Each grant or sale will specify
that the amount payable with respect thereto will be paid by the Company in
shares of Common Stock or cash, or a combination thereof.

(g) Each grant or sale of Restricted Stock Units will be evidenced by an
Evidence of Award and will contain such terms and provisions, consistent with
this Plan, as the Committee may approve.

8. Performance Shares and Performance Units. The Committee may, from time to
time and upon such terms and conditions as it may determine, authorize the
granting of Performance Shares and Performance Units that will become payable to
a Participant upon achievement of specified Management Objectives during the
Performance Period. Each such grant may utilize any or all of the
authorizations, and will be subject to all of the requirements, contained in the
following provisions:

(a) Each grant will specify the number of Performance Shares or Performance
Units to which it pertains, which number or amount may be subject to adjustment
to reflect changes in compensation or other factors; provided, however, that no
such adjustment will be made in the case of a Qualified Performance-Based Award
(other than in connection with the death or disability of the Participant or a
Change in Control) where such action would result in the loss of the otherwise
available exemption of the award under Section 162(m) of the Code.

(b) The Performance Period with respect to each Performance Share or Performance
Unit will be such period of time (not less than one year) as will be determined
by the Committee at the time of grant, which may be subject to earlier lapse or
other modification in the event of the retirement, death or disability of a
Participant, or in the event of a Change in Control; provided, however, that no
such adjustment will be made in the case of a Qualified Performance-Based Award
(other than in connection with the death or disability of the Participant or a
Change in Control) where such action would result in the loss of the otherwise
available exemption of the award under Section 162(m) of the Code. In such
event, the Evidence of Award will specify the time and terms of delivery.

(c) Any grant of Performance Shares or Performance Units will specify Management
Objectives which, if achieved, will result in payment or early payment of the
award, and each grant may specify in respect of such specified Management
Objectives a minimum acceptable level or levels of achievement and will set
forth a formula for determining the number of Performance Shares or Performance
Units that will be earned if performance is at or above the minimum or threshold
level or levels, or is at or above the target level or levels, but falls short
of maximum achievement of the specified Management Objectives. The grant of a
Qualified Performance-Based Award of Performance Shares or Performance Units
will specify that, before the Performance Shares or Performance Units will be
earned and paid, the Committee must determine that the Management Objectives
have been satisfied.

(d) Each grant will specify the time and manner of payment of Performance Shares
or Performance Units that have been earned. Any grant may specify that the
amount payable with respect thereto may be paid by the Company in cash, in
shares of Common Stock, in Restricted Stock or Restricted Stock Units or in any
combination thereof.

(e) Any grant of Performance Shares or Performance Units may specify that the
amount payable or the number of shares of Common Stock, shares of Restricted
Stock or Restricted Stock Units with respect thereto may not exceed a maximum
specified by the Committee at the Date of Grant.

(f) The Committee may, at the Date of Grant of Performance Shares, provide for
the payment of dividend equivalents to the holder thereof, either in cash or in
additional shares of Common Stock, subject in all cases to deferral and payment
on a contingent basis based on the Participant’s earning of the Performance
Shares with respect to which such dividend equivalents are paid.

 

10



--------------------------------------------------------------------------------

(g) Each grant of Performance Shares or Performance Units will be evidenced by
an Evidence of Award and will contain such other terms and provisions,
consistent with this Plan, as the Committee may approve.

9. Awards to Non-Employee Directors. Subject to the limits set forth in
Section 3 of this Plan, the Committee may, from time to time and upon such terms
and conditions as it may determine, authorize the granting to non-employee
Directors of Option Rights, Appreciation Rights or other awards contemplated by
Section 10 of this Plan and may also authorize the grant or sale of shares of
Common Stock, Restricted Stock or Restricted Stock Units to non-employee
Directors. Each grant of an award to a non-employee Director will be upon such
terms and conditions as approved by the Committee, will not be required to be
subject to any minimum vesting period, and will be evidenced by an Evidence of
Award in such form as will be approved by the Committee. Each grant will specify
in the case of an Option Right an Option Price per share, and in the case of a
Free-Standing Appreciation Right, a Base Price per share, which will not be less
than the Market Value per Share on the Date of Grant. Each Option Right and
Free-Standing Appreciation Right granted under the Plan to a non-employee
Director will expire not more than 10 years from the Date of Grant and will be
subject to earlier termination as hereinafter provided. If a non-employee
Director subsequently becomes an employee of the Company or a Subsidiary while
remaining a member of the Board, any award held under this Plan by such
individual at the time of such commencement of employment will not be affected
thereby. Non-employee Directors, pursuant to this Section 9, may be awarded, or
may be permitted to elect to receive, pursuant to procedures established by the
Board, all or any portion of their annual retainer, meeting fees or other fees
in shares of Common Stock, Restricted Stock, Restricted Stock Units or other
awards under the Plan in lieu of cash.

10. Other Awards.

(a) Subject to applicable law and the limits set forth in Section 3 of this
Plan, the Committee may grant to any Participant such other awards that may be
denominated or payable in, valued in whole or in part by reference to, or
otherwise based on, or related to, shares of Common Stock or factors that may
influence the value of such shares, including, without limitation, convertible
or exchangeable debt securities, other rights convertible or exchangeable into
shares of Common Stock, purchase rights for shares of Common Stock, awards with
value and payment contingent upon performance of the Company or specified
Subsidiaries, affiliates or other business units thereof or any other factors
designated by the Committee, and awards valued by reference to the book value of
shares of Common Stock or the value of securities of, or the performance of
specified Subsidiaries or affiliates or other business units of the Company. The
Committee will determine the terms and conditions of such awards. Shares of
Common Stock delivered pursuant to an award in the nature of a purchase right
granted under this Section 10 will be purchased for such consideration, paid for
at such time, by such methods, and in such forms, including, without limitation,
shares of Common Stock, other awards, notes or other property, as the Committee
determines.

(b) The Committee may grant shares of Common Stock as a bonus, or may grant
other awards in lieu of obligations of the Company or a Subsidiary to pay cash
or deliver other property under this Plan or under other plans or compensatory
arrangements, subject to such terms as will be determined by the Committee in a
manner that complies with Section 409A of the Code.

(c) If the earning or vesting of, or elimination of restrictions applicable to,
an award granted under this Section 10 is based only on the passage of time
rather than the achievement of Management Objectives, the period of time shall
be no shorter than three years, except that the restrictions may be removed no
sooner than ratably on an annual basis during the three-year period as
determined by the Committee. If the earning or vesting of, or elimination of
restrictions applicable to, awards granted under this Section 10 is based on the
achievement of Management Objectives, the earning, vesting or restriction period
may not terminate sooner than one year from the Date of Grant.

(d) Notwithstanding anything to the contrary contained in this Plan, any grant
of an award under this Section 10 may provide for the earning or vesting of, or
earlier elimination of restrictions applicable

 

11



--------------------------------------------------------------------------------

to, such award in the event of the retirement, death or disability of the
Participant, or in the event of a Change in Control.

11. Administration of the Plan.

(a) This Plan will be administered by the Committee. The Committee may from time
to time delegate all or any part of its authority under this Plan to a
subcommittee thereof. To the extent of any such delegation, references in this
Plan to the Committee will be deemed to be references to such subcommittee.

(b) The interpretation and construction by the Committee of any provision of
this Plan or of any agreement, notification or document evidencing the grant of
awards under this Plan and any determination by the Committee pursuant to any
provision of this Plan or of any such agreement, notification or document will
be final and conclusive. No member of the Committee shall be liable for any such
action or determination made in good faith.

(c) The Committee may delegate to one or more of its members or to one or more
officers of the Company, or to one or more agents or advisors, such
administrative duties or powers as it may deem advisable, and the Committee, the
subcommittee, or any person to whom duties or powers have been delegated as
aforesaid, may employ one or more persons to render advice with respect to any
responsibility the Committee, the subcommittee or such person may have under the
Plan. The Committee may, by resolution, authorize one or more officers of the
Company to do one or both of the following on the same basis as the Committee:
(i) designate employees to be recipients of awards under this Plan;
(ii) determine the size of any such awards; provided, however, that (A) the
Committee will not delegate such responsibilities to any such officer for awards
granted to an employee who is an officer, Director, or more than 10% beneficial
owner of any class of the Company’s equity securities that is registered
pursuant to Section 12 of the Exchange Act, as determined by the Committee in
accordance with Section 16 of the Exchange Act, or any Covered Employee; (B) the
resolution providing for such authorization sets forth the total number of
shares of Common Stock such officer(s) may grant; and (C) the officer(s) will
report periodically to the Committee regarding the nature and scope of the
awards granted pursuant to the authority delegated.

12. Adjustments. The Committee will make or provide for such adjustments in the
numbers of shares of Common Stock covered by outstanding Option Rights,
Appreciation Rights, Restricted Stock Units, Performance Shares and Performance
Units granted hereunder and, if applicable, in the number of shares of Common
Stock covered by other awards granted pursuant to Section 10 hereof, in the
Option Price and Base Price provided in outstanding Option Rights and
Appreciation Rights, and in the kind of shares covered thereby, as the
Committee, in its sole discretion, may determine is equitably required to
prevent dilution or enlargement of the rights of Participants or Optionees that
otherwise would result from (a) any stock dividend, stock split, combination of
shares, recapitalization or other change in the capital structure of the
Company, (b) any merger, consolidation, spin-off, split- off, spin-out,
split-up, reorganization, partial or complete liquidation or other distribution
of assets, issuance of rights or warrants to purchase securities, or (c) any
other corporate transaction or event having an effect similar to any of the
foregoing. Moreover, in the event of any such transaction or event or in the
event of a Change in Control, the Committee, in its discretion, may provide in
substitution for any or all outstanding awards under this Plan such alternative
consideration (including cash), if any, as it, in good faith, may determine to
be equitable in the circumstances and may require in connection therewith the
surrender of all awards so replaced in a manner that complies with Section 409A
of the Code. In addition, for each Option Right or Appreciation Right with an
Option Price or Base Price greater than the consideration offered in connection
with any such transaction or event or Change in Control, the Committee may in
its sole discretion elect to cancel such Option Right or Appreciation Right
without any payment to the person holding such Option Right or Appreciation
Right. The Committee will also make or provide for such adjustments in the
numbers of shares specified in Section 3 of this Plan as the Committee in its
sole discretion, exercised in good faith, may determine is appropriate to
reflect any transaction or event described in this Section 12; provided,
however, that any such adjustment to the number specified in Section 3(b) will
be made

 

12



--------------------------------------------------------------------------------

only if and to the extent that such adjustment would not cause any Option Right
intended to qualify as an Incentive Stock Option to fail to so qualify.

13. Change in Control. For purposes of this Plan, except as may be otherwise
prescribed by the Committee in an Evidence of Award made under this Plan, a
“Change in Control” will be deemed to have occurred upon the occurrence of any
of the following events:

(a) the consummation of any sale, lease, transfer, conveyance or other
disposition (other than by way of merger or consolidation), in one or a series
of related transactions, of all or substantially all of the assets of the
Company and its Subsidiaries taken as a whole to any “Person” or “Group” of
related persons (as such terms are used in Section 13(d)(3) of the Securities
Exchange Act of 1934),

(b) the adoption of a plan relating to the liquidation or dissolution of the
Company,

(c) the consummation of any transaction (including, without limitation, any
purchase, sale, acquisition, disposition, merger or consolidation) the result of
which is that any Person or Group becomes the “beneficial owner” (as such term
is defined in Rule 13d-3 and Rule 13d-5 under the Securities Exchange Act of
1934, but excluding, for this purpose, any options to purchase equity securities
of the Company held by such Person or Group) of more than 50% of the aggregate
voting power of all classes of capital stock of the Company having the right to
elect directors under ordinary circumstances,

(d) the first day on which a majority of the members of the Board are not
Continuing Directors.

“Continuing Directors” means, as of any date of determination, any member of the
Board who (i) was a member of the Board on the date this plan is approved by the
Company’s stockholders or (ii) was nominated for election or elected to the
Board with the approval of (A) two-thirds of the Continuing Directors who were
members of the Board at the time of such nomination or election or
(B) two-thirds of those Directors who were previously approved by Continuing
Directors.

14. Detrimental Activity and Recapture Provisions. Any Evidence of Award may
provide for the cancellation or forfeiture of an award or the forfeiture and
repayment to the Company of any gain related to an award, or other provisions
intended to have a similar effect, upon such terms and conditions as may be
determined by the Committee from time to time, if a Participant, either during
employment by the Company or a Subsidiary or within a specified period after
termination of such employment, shall engage in any Detrimental Activity. In
addition, notwithstanding anything in this Plan to the contrary, any Evidence of
Award may also provide for the cancellation or forfeiture of an award or the
forfeiture and repayment to the Company of any gain related to an award, or
other provisions intended to have a similar effect, upon such terms and
conditions as may be required by the Committee or under Section 10D of the
Exchange Act and any applicable rules or regulations promulgated by the
Securities and Exchange Commission or any national securities exchange or
national securities association on which the Common Stock may be traded.

15. Non U.S. Participants. In order to facilitate the making of any grant or
combination of grants under this Plan, the Committee may provide for such
special terms for awards to Participants who are foreign nationals or who are
employed by the Company or any Subsidiary outside of the United States of
America or who provide services to the Company under an agreement with a foreign
nation or agency, as the Committee may consider necessary or appropriate to
accommodate differences in local law, tax policy or custom. Moreover, the
Committee may approve such supplements to or amendments, restatements or
alternative versions of this Plan (including, without limitation, sub-plans) as
it may consider necessary or appropriate for such purposes, without thereby
affecting the terms of this Plan as in effect for any other purpose, and the
Secretary or other appropriate officer of the Company may certify any such
document as having been approved and adopted in the same manner as this Plan. No
such special terms, supplements, amendments or restatements, however, will
include any provisions that are inconsistent with the terms of this Plan as then
in effect unless this Plan could have been amended to eliminate such
inconsistency without further approval by the stockholders of the Company.

 

13



--------------------------------------------------------------------------------

16. Transferability.

(a) Except as otherwise determined by the Committee, no Option Right,
Appreciation Right, Restricted Stock, Restricted Stock Unit, Performance Share,
Performance Unit, award contemplated by Section 9 or 10 of this Plan or dividend
equivalents paid with respect to awards made under this Plan will be
transferable by the Participant except by will or the laws of descent and
distribution, and in no event will any such award granted under the Plan be
transferred for value . Except as otherwise determined by the Committee, Option
Rights and Appreciation Rights will be exercisable during the Participant’s
lifetime only by him or her or, in the event of the Participant’s legal
incapacity to do so, by his or her guardian or legal representative acting on
behalf of the Participant in a fiduciary capacity under state law or court
supervision.

(b) The Committee may specify at the Date of Grant that part or all of the
shares of Common Stock that are (i) to be issued or transferred by the Company
upon the exercise of Option Rights or Appreciation Rights, upon the termination
of the Restriction Period applicable to Restricted Stock Units or upon payment
under any grant of Performance Shares or Performance Units or (ii) no longer
subject to the substantial risk of forfeiture and restrictions on transfer
referred to in Section 6 of this Plan, will be subject to further restrictions
on transfer.

17. Withholding Taxes. To the extent that the Company is required to withhold
federal, state, local or foreign taxes in connection with any payment made or
benefit realized by a Participant or other person under this Plan, and the
amounts available to the Company for such withholding are insufficient, it will
be a condition to the receipt of such payment or the realization of such benefit
that the Participant or such other person make arrangements satisfactory to the
Company for payment of the balance of such taxes required to be withheld, which
arrangements (in the discretion of the Committee) may include relinquishment of
a portion of such benefit. If a Participant’s benefit is to be received in the
form of shares of Common Stock, and such Participant fails to make arrangements
for the payment of tax, the Company will withhold such shares of Common Stock
having a value equal to the amount required to be withheld. Notwithstanding the
foregoing, when a Participant is required to pay the Company an amount required
to be withheld under applicable income and employment tax laws, the Participant
may elect to satisfy the obligation, in whole or in part, by electing to have
withheld, from the shares required to be delivered to the Participant, shares of
Common Stock having a value equal to the amount required to be withheld (except
in the case of Restricted Stock where an election under Section 83(b) of the
Code has been made), or by delivering to the Company other shares of Common
Stock held by such Participant. The shares used for tax withholding will be
valued at an amount equal to the Market Value per Share of such shares of Common
Stock on the date the benefit is to be included in Participant’s income. In no
event will the Market Value per Share of the shares of Common Stock to be
withheld and delivered pursuant to this Section to satisfy applicable
withholding taxes in connection with the benefit exceed the minimum amount of
taxes required to be withheld. Participants will also make such arrangements as
the Company may require for the payment of any withholding tax obligation that
may arise in connection with the disposition of shares of Common Stock acquired
upon the exercise of Option Rights.

18. Compliance with Section 409A of the Code.

(a) To the extent applicable, it is intended that this Plan and any grants made
hereunder comply with the provisions of Section 409A of the Code, so that the
income inclusion provisions of Section 409A(a)(1) of the Code do not apply to
the Participants. This Plan and any grants made hereunder will be administered
in a manner consistent with this intent. Any reference in this Plan to
Section 409A of the Code will also include any regulations or any other formal
guidance promulgated with respect to such Section by the U.S. Department of the
Treasury or the Internal Revenue Service.

(b) Neither a Participant nor any of a Participant’s creditors or beneficiaries
will have the right to subject any deferred compensation (within the meaning of
Section 409A of the Code) payable under this Plan and grants hereunder to any
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment or garnishment. Except as permitted under Section 409A of the Code,
any deferred compensation (within the meaning of Section 409A of the Code)
payable to a Participant or for a Participant’s

 

14



--------------------------------------------------------------------------------

benefit under this Plan and grants hereunder may not be reduced by, or offset
against, any amount owing by a Participant to the Company or any of its
Subsidiaries.

(c) If, at the time of a Participant’s separation from service (within the
meaning of Section 409A of the Code), (i) the Participant will be a specified
employee (within the meaning of Section 409A of the Code and using the
identification methodology selected by the Company from time to time) and
(ii) the Company makes a good faith determination that an amount payable
hereunder constitutes deferred compensation (within the meaning of Section 409A
of the Code) the payment of which is required to be delayed pursuant to the
six-month delay rule set forth in Section 409A of the Code in order to avoid
taxes or penalties under Section 409A of the Code, then the Company will not pay
such amount on the otherwise scheduled payment date but will instead pay it,
without interest, on the tenth business day of the seventh month after such
separation from service.

(d) Notwithstanding any provision of this Plan and grants hereunder to the
contrary, in light of the uncertainty with respect to the proper application of
Section 409A of the Code, the Company reserves the right to make amendments to
this Plan and grants hereunder as the Company deems necessary or desirable to
avoid the imposition of taxes or penalties under Section 409A of the Code. In
any case, a Participant will be solely responsible and liable for the
satisfaction of all taxes and penalties that may be imposed on a Participant or
for a Participant’s account in connection with this Plan and grants hereunder
(including any taxes and penalties under Section 409A of the Code), and neither
the Company nor any of its affiliates will have any obligation to indemnify or
otherwise hold a Participant harmless from any or all of such taxes or
penalties.

19. Amendments.

(a) The Board may at any time and from time to time amend this Plan in whole or
in part; provided, however, that if an amendment to this Plan (i) would
materially increase the benefits accruing to participants under this Plan,
(ii) would materially increase the number of shares of Common Stock which may be
issued under this Plan, (iii) would materially modify the requirements for
participation in this Plan, or (iv) must otherwise be approved by the
stockholders of the Company in order to comply with applicable law or the rules
of the NASDAQ Stock Market or, if the shares of Common Stock are not traded on
the NASDAQ Stock Market, the principal national securities exchange upon which
the shares of Common Stock are traded or quoted, then, such amendment will be
subject to stockholder approval and will not be effective unless and until such
approval has been obtained.

(b) Except in connection with a corporate transaction or event described in
Section 12 of this Plan, the terms of outstanding awards may not be amended to
reduce the Option Price of outstanding Option Rights or the Base Price of
outstanding Appreciation Rights, or cancel outstanding Option Rights or
Appreciation Rights in exchange for cash, other awards or Option Rights or
Appreciation Rights with an Option Price or Base Price, as applicable, that is
less than the Option Price of the original Option Rights or Base Price of the
original Appreciation Rights, as applicable, without stockholder approval. This
Section 19(b) is intended to prohibit the repricing of “underwater” Option
Rights and Appreciation Rights and will not be construed to prohibit the
adjustments provided for in Section 12 of this Plan.

(c) If permitted by Section 409A of the Code and Section 162(m) of the Code, but
subject to the paragraph that follows, in the case of termination of employment
by reason of death, disability or retirement, or in the event of a Change in
Control, to the extent a Participant holds an Option Right or Appreciation Right
not immediately exercisable in full, or any shares of Restricted Stock as to
which the substantial risk of forfeiture or the prohibition or restriction on
transfer has not lapsed, or any Restricted Stock Units as to which the
Restriction Period has not been completed, or any Performance Shares or
Performance Units which have not been fully earned, or any other awards made
pursuant to Section 9 or 10 subject to any vesting schedule or transfer
restriction, or who holds shares of Common Stock subject to any transfer
restriction imposed pursuant to Section 16(b) of this Plan, the Committee may,
in its sole discretion, accelerate the time at which such Option Right,
Appreciation Right or other award may be exercised or the time at which such
substantial risk of forfeiture or prohibition or restriction on transfer will
lapse or the time when such Restriction Period will end or the time at which
such Performance

 

15



--------------------------------------------------------------------------------

Shares or Performance Units will be deemed to have been fully earned or the time
when such transfer restriction will terminate or may waive any other limitation
or requirement under any such award, except in the case of a Qualified
Performance-Based Award where such action would result in the loss of the
otherwise available exemption of the award under Section 162(m) of the Code.

Subject to Section 19(b) hereof, the Committee may amend the terms of any award
theretofore granted under this Plan prospectively or retroactively, except in
the case of a Qualified Performance-Based Award (other than in connection with
the Participant’s death or disability, or a Change in Control) where such action
would result in the loss of the otherwise available exemption of the award under
Section 162(m) of the Code. In such case, the Committee will not make any
modification of the Management Objectives or the level or levels of achievement
with respect to such Qualified Performance-Based Award. Subject to Section 12
above, no such amendment will impair the rights of any Participant without his
or her consent. The Board may, in its discretion, terminate this Plan at any
time. Termination of this Plan will not affect the rights of Participants or
their successors under any awards outstanding hereunder and not exercised in
full on the date of termination.

20. Governing Law. This Plan and all grants and awards and actions taken
hereunder will be governed by and construed in accordance with the internal
substantive laws of the State of Georgia.

21. Effective Date/Termination. This Plan will be effective as of the Effective
Date. No grants will be made on or after the Effective Date under the Existing
Plans, except that outstanding awards granted under the Existing Plans will
continue unaffected following the Effective Date. No grant will be made under
this Plan more than 10 years after the date on which this Plan is first approved
by the stockholders of the Company, but all grants made on or prior to such date
will continue in effect thereafter subject to the terms thereof and of this
Plan.

22. Miscellaneous Provisions.

(a) The Company will not be required to issue any fractional shares of Common
Stock pursuant to this Plan. The Committee may provide for the elimination of
fractions or for the settlement of fractions in cash.

(b) This Plan will not confer upon any Participant any right with respect to
continuance of employment or other service with the Company or any Subsidiary,
nor will it interfere in any way with any right the Company or any Subsidiary
would otherwise have to terminate such Participant’s employment or other service
at any time.

(c) To the extent that any provision of this Plan would prevent any Option Right
that was intended to qualify as an Incentive Stock Option from qualifying as
such, that provision will be null and void with respect to such Option Right.
Such provision, however, will remain in effect for other Option Rights and there
will be no further effect on any provision of this Plan.

(d) No award under this Plan may be exercised by the holder thereof if such
exercise, and the receipt of stock thereunder, would be, in the opinion of
counsel selected by the Company, contrary to law or the regulations of any duly
constituted authority having jurisdiction over this Plan.

(e) Absence on leave approved by a duly constituted officer of the Company or
any of its Subsidiaries will not be considered interruption or termination of
service of any employee for any purposes of this Plan or awards granted
hereunder.

(f) No Participant will have any rights as a stockholder with respect to any
shares subject to awards granted to him or her under this Plan prior to the date
as of which he or she is actually recorded as the holder of such shares upon the
stock records of the Company.

(g) The Committee may condition the grant of any award or combination of awards
authorized under this Plan on the surrender or deferral by the Participant of
his or her right to receive a cash bonus or other compensation otherwise payable
by the Company or a Subsidiary to the Participant.

(h) Except with respect to Option Rights and Appreciation Rights, the Committee
may permit Participants to elect to defer the issuance of shares of Common Stock
under the Plan pursuant to such

 

16



--------------------------------------------------------------------------------

rules, procedures or programs as it may establish for purposes of this Plan and
which are intended to comply with the requirements of Section 409A of the Code.
The Committee also may provide that deferred issuances and settlements include
the payment or crediting of dividend equivalents or interest on the deferral
amounts.

(i) If any provision of this Plan is or becomes invalid, illegal or
unenforceable in any jurisdiction, or would disqualify this Plan or any award
under any law deemed applicable by the Committee, such provision will be
construed or deemed amended or limited in scope to conform to applicable laws
or, in the discretion of the Committee, it will be stricken and the remainder of
this Plan will remain in full force and effect.

 

17